By the court.

It is not disputed, in this case, that the deceased signed the writing which is offered for probate. There is no evidence, that he ever abandoned the original intention with which he made the writing. But it *438is objected, that the writing is not in its nature testamentary. We think, however, that the authorities adduced by the appellee’s counsel are decisive, to show that the writing is testamentary, and as such, entitled to probate. Lovelass on Wills, 160; Wentworth’s Office of Ex’rs 261; Godolphin, 67; 3 Vesey & Beame 54, Akerman v. Burrows.

Decree of the court below affirmed,